Citation Nr: 1430592	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the decedent's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The serviceman had service with the Army National Guard from October 1965 to October 1971, and had active duty for training from January to May 1967.  He died in October 2005.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim for service connection for the cause of the decedent's death.


FINDINGS OF FACT

1.  During the decedent's lifetime, service connection was not established for any disability.
 
2. The decedent's death certificate indicates that the immediate cause of his death was amyotrophic lateral sclerosis.
 
3. The decedent only had active duty for training; he did not serve on active duty and amyotrophic lateral sclerosis was not present during his period of active duty for training or for many years thereafter.

4.  It is not shown that the serviceman's death was caused by a service-connected disability or that a service-connected disability contributed to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the decedent's death have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.312, 3.318


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim in a December 2010 letter, prior to the initial adjudication of her claim.  This letter complied with Hupp.  The matter was subsequently readjudicated in a statement of the case issued in June 2012.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged notice that was less than adequate.  

The service treatment records and pertinent postservice treatment records have been secured.  The Board finds that the record, as it stands, includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not been afforded an examination to secure an opinion regarding the etiology of amyotrophic lateral sclerosis.  The Board finds that based on the evidence of record, an examination is not necessary.  As is discussed in greater detail below, the record does not show the Veteran's amyotrophic lateral sclerosis may be related to his period of active duty for training.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records from the serviceman's National Guard service, including the April 1967 separation examination from his period of active duty for training, show no complaints or findings pertaining to amyotrophic lateral sclerosis.  

Private medical records show the serviceman was seen in November 2001 for consultation regarding his diagnosed amyotrophic lateral sclerosis.  He reported he had been relatively well until January 2000, when he had a bad sinus infection.  He was treated with antibiotics, but began to experience gradually progressive weakness, first in his left hand and then involving his left leg.  Electromyogram and nerve conduction study performed in June 2001 were consistent with motor neuron disease.  

The death certificate shows the serviceman died in October 2005 of amyotrophic lateral sclerosis.  No other conditions were listed as contributing to his death.

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

Under the law, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Under 38 C.F.R. § 3.318, the development of amyotrophic lateral sclerosis manifested at any time after discharge or release from active military, naval, or air service is sufficient to establish service connection for that disease.  Service connection will not be established if, inter alia, the claimant did not have active, continuous service of 90 days or more.  Id. (b)(3).  The issue upon which this matter turns is whether the decedent had "active military, naval, or air service" under the law, and is therefore a "veteran" entitled to compensation benefits.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013) (For VA purposes, a "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.").

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

During the decedent's lifetime, service connection was not established for any disability.  His death certificate reflects that he died in October 2005, and that the immediate cause of his death was amyotrophic lateral sclerosis.

In this case, there is no question as to whether amyotrophic lateral sclerosis substantially or materially aided or lent assistance to the production of death. The medical evidence of record unmistakably demonstrates that the decedent's diagnosed amyotrophic lateral sclerosis caused his death.

The appellant does not argue, and the evidence does not otherwise establish that amyotrophic lateral sclerosis had its onset during the serviceman's period of active duty for training.  She alleges the provisions of 38 C.F.R. § 3.318 should apply.  She also noted that she "found on the internet that Bob Evans said the Army experimented with vaccines" and also that physical activity, environmental toxins, trauma, chemical and alcohol abuse led to higher incidents of ALS in veterans.  During the hearing before the undersigned in April 2014, she testified that since her spouse served on active duty for training for more than 90 days, she should be entitled to dependency and indemnity compensation based upon the fact that he died from amyotrophic lateral sclerosis.  The National Personnel Records Center verified that the decedent only had active duty for training, and the appellant conceded this at the hearing.  As the decedent was not disabled due to and did not die from a disease or injury incurred or aggravated in line of duty during his period of active duty for training, this period of service cannot be considered "active military, naval, or air service."  Thus, the provisions of 38 C.F.R. § 3.318 do not apply in this case.

As noted above, the initial indication of amyotrophic lateral sclerosis was decades following the decedent's period of active duty for training, and no competent medical evidence has been submitted suggesting that it is related to such service.  While the Board is cognizant of the late serviceman's honorable service and is sympathetic to his widow's situation, her personal belief in the existence of a relationship between the cause of the serviceman's death and his military service, no matter how sincere, is not probative of a nexus to service.  There is no medical basis for such a finding, and as a layperson, she simply is not competent to give a competent opinion on this determinative issue.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Under these circumstances, the Board finds that the claim for service connection for the cause of the decedent's death must be denied.  As the decedent did not have active military, naval, or air service, the law forbids application of the presumption of amyotrophic lateral sclerosis.  Bowers v Shinseki, 26 Vet. App. 201 (2013).


ORDER

Service connection for the cause of the serviceman's death is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


